EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Edward Williams on 10 February 2021.

The application has been amended as follows:

Regarding claim 1:
“inflated cuff” in line 4 should read “inflatable cuff”
“brachial cuff” in lines 8 and 9 should read “inflatable cuff”
“a low pass and high pass filter” in line 12 should read “a low pass filter and a high pass filter”
“the patient’s systolic brachial pressure and diastolic brachial pressure as measured with the brachial cuff” in lines 15-16 should read “the patient’s systolic blood pressure and diastolic blood pressure as measured with the brachial cuff device”
“one or more parameters pertaining to the cardiovascular features of the NIBP-calibrated volumetric displacement waveform” in lines 19-20 should read “one or more parameters pertaining to cardiovascular features of the NIBP-calibrated brachial cuff volumetric displacement waveform”
“the one or more parameters pertaining to the cardiovascular features” in line 25 should read “one or more parameters pertaining to cardiovascular features”
“blood pressure” in line 30 should read “blood pressure values”
“a value the patient’s” in lines 37 and 39 should read “a value for the patient’s”

Regarding claim 3:
“comprises” in line 3 should read “comprise”

Regarding claim 7:
“that” in line 1 should read “to which”
“brachial cuff” in line 2 should read “inflatable cuff”
“brachial pressure” in line 4 should read “blood pressure”

Regarding claim 8:
“that” in line 1 should read “to which”
“brachial cuff” in line 2 should read “inflatable cuff”
“brachial pressure” in lines 3-4 should read “blood pressure”

Regarding claim 9:
“Pi,” in line 8 should read “Pi”
“Bi,” in line 9 should read “Bi”

Regarding claim 11:
“less than or” in line 10 should read “less than”

Regarding claim 12:
“inflated cuff” in line 4 should read “inflatable cuff”

“the patient’s systolic brachial pressure and diastolic brachial pressure as measured with the brachial cuff” in lines 12-13 should read “the patient’s systolic blood pressure and diastolic blood pressure as measured with the brachial cuff device”
“one or more parameters pertaining to the cardiovascular features of the NIBP-calibrated peripheral waveform” in lines 15-16 should read “one or more parameters pertaining to the cardiovascular features of the NIBP-calibrated, peripheral waveform”
 “NIBP-calibrated peripheral waveform data” in line 19 should read “NIBP-calibrated, peripheral waveform data”
“the one or more parameters pertaining to the cardiovascular features of the NIBP-calibrated peripheral waveform data” in lines 20-21 should read “one or more parameters pertaining to cardiovascular features of the NIBP-calibrated, peripheral waveform data”
“blood pressure” in line 25 should read “blood pressure values”
“NIBP-calibrated peripheral waveform” in line 29 should read “NIBP-calibrated, peripheral waveform”

Claim 13 has been cancelled.

Regarding claim 18:
“the recalibration equation” in lines 1-2 should read “the selected recalibration equation”



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, either alone or in combination, providing multiple recalibration equations, wherein said multiple recalibration equations are determined by comparing groupings of data collected from a general population correlating NIIBP-calibrated brachial cuff waveform data to invasively measured brachial pressure waveform data, wherein said groupings of data are grouped according to values for the one or more parameters pertaining to the cardiovascular features of the NIBP-calibrated brachial cuff waveform data from the general population, and said collected data from the general population comprises at least waveform data measured with the specific type of brachial cuff device that is being recalibrated, brachial systolic diastolic blood pressure values measured in oscillometric mode using the specific type of brachial cuff that is being recalibrated, and invasively measured brachial systolic and diastolic blood pressure; selecting one of the multiple recalibration equations based on the determined values for the one or more parameters pertaining to the cardiovascular features of the NIBP-calibrated volumetric displacement waveform; and recalibrating the NIBP-calibrated brachial cuff volumetric displacement waveform using the selected recalibration equation to produce a recalibrated brachial cuff volumetric displacement waveform, in combination with the other claimed elements. By virtue of its dependency on allowable claim 12, claim 14 is also allowed. The amendments filed 27 January 2021, in combination with the amendments discussed above, have placed the claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AURELIE H TU/               Examiner, Art Unit 3791


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791